Title: From Benjamin Franklin to David Franks, 17 December 1781
From: Franklin, Benjamin
To: Franks, David Salisbury


Sir,
Passy, Dec. 17. 1781
I receiv’d the Letter you did me the honour of writing to me, acquainting me with your being taken up at Brest, examined & uncivilly treated. Methinks you are too ready to suppose this was done with an Intention to offend you. It is the Duty of those who have the Care of the Ports, when Strangers appear there, to enquire who & what they are. Brest is an important Place; to us as well as to France, and we ought to take their Caution in good Part, and be pleas’d that our Allies are so careful of their Places. A Man may be sensible of his own Integrity, of his Consequence, & of the Respect due to it; but it does not follow that all the World should be sensible of the same at first Sight of him. The French are naturally so civil to Strangers, that I am apt to suspect you have inadvertently committed some Indiscretion, that has drawn upon you the Treatment you complain of. By the enclos’d Letter you will see that M. de Castries promis’d to order a Passage for you by the first Occasion. As he has not done it, I conclude there has yet been none convenient; Perhaps it may not be convenient at all, and I do not think it proper to press him farther; especially as you write that a good Ship is soon to sail from L’Orient. I wish therefore you would take your Passage in her: As your being delay’d may occasion your Wanting more Money, you may draw on me for Fifteen Louis d’ors which I will pay on Sight. With much Esteem, I have the honour to be
Major Franks
